Case 1:21-mj-03013-JG Document 22 Entered on FLSD Docket 08/05/2021 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                     Case No. 21-mj-03013-JG


 UNITED STATES OF AMERICA,

        Plaintiff,

 v.

 ARTURO CARLOS MURILLO
 PRIJIC,

        Defendant.
 ______________________________/
                                             ORDER

        THIS MATTER comes before the Court upon the Government’s Third Consent Motion

 to Continue Preliminary Examination and Exclude Time Under the Speedy Trial Act (ECF No.

 21). Having reviewed the Motion, and being otherwise duly advised on the matter, the

 Government’s Motion is DENIED as follows.

        Defendant is charged by complaint with conspiring to commit money laundering, in

 violation of Title 18 U.S.C. § 1956(h). He was arrested and first appeared on these charges on May

 24, 2021. A pretrial detention hearing was scheduled to occur on May 26, 2021. The minutes from

 that proceeding reflect that Defendant did not appear before the court, and the hearing was reset

 for later than afternoon. There is no minute entry memorializing if Defendant did in fact appear

 for the afternoon hearing.

        On June 3, 2021, the Government filed its first motion to continue, which requested

 continuation of the preliminary hearing from June 7th until July 9th, with the consent of Defendant

 (ECF No. 9). The motion to continue proffered that Defendant, who was represented by counsel,


                                                 1
Case 1:21-mj-03013-JG Document 22 Entered on FLSD Docket 08/05/2021 Page 2 of 3




 had agreed on May 26th to continue his PTD hearing until June 7th; as noted, this is not reflected

 in the court’s minutes. Nonetheless, the motion was granted, and his preliminary hearing was

 continued until July 9th (ECF No. 10).

        The Government’s second motion to continue was filed on July 1, 2021 (ECF No. 14). This

 motion again represented that Defendant consented to the requested continuance and was sign by

 Defendant’s then temporary counsel on Defendant’s behalf. The second motion to continue was

 granted, and Defendant’s preliminary hearing and pretrial detention hearing were rescheduled for

 August 9, 2021 (ECF No. 18).

        The Government then filed the instant Motion—its third motion to continue—on July 31,

 2021. Defendant, now represented by different but permanently retained counsel, again consents

 to the continuance. Nonetheless, the Government’s Motion is denied.

        Pursuant to 18 U.S.C. § 3142(a), the judicial officer shall order the defendant released on

 bond or detained at the defendant’s initial appearance; a hearing on a motion for pretrial detention

 may be continued at the request of the defendant for no more than five days “[e]xcept for good

 cause.” Similarly, the court must conduct a preliminary within 14 days of the defendant’s initial

 appearance; that time may be extended with defendant’s consent, but nonetheless requires a

 showing of good cause.

        The Government’s Motion is not supported by facts that would enable the court to find

 good cause to extend the time for a preliminary hearing for another 30 days. Additionlly,

 Defendant has been held now for over two months with no bond, no order of detention, and

 apparently no hearing other than his initial appearance. Accordingly, the Government’s Third

 Consent Motion to Continue Preliminary Examination and Exclude Time Under the Speedy Trial




                                                  2
Case 1:21-mj-03013-JG Document 22 Entered on FLSD Docket 08/05/2021 Page 3 of 3




 Act (ECF No. 21) is denied.

        DONE AND ORDERED in Chambers at Miami, Florida, this 5th day of August, 2021.


                                               ___________________________________
                                               LAUREN FLEISCHER LOUIS
                                               UNITED STATES MAGISTRATE JUDGE




                                           3
